REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Allowable Subject Matter
Claims 1 - 17 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With regards to independent claims 1, 16, 17, several of the features of these claims were known in the art as evidenced by KIM et al (U.S. PG Pub. No. 2015/0213617), which discloses a processor and a memory that is connected to or built in the processor at ¶¶ [0040], [0042], [0061]. But, KIM does not disclose a display because KIM is directed at the self-guidance of a robot. See, ¶¶ [0005]-[0007]. Although displays are undeniably well known in the prior art, there is no motivation to provide a display to the robot of the KIM reference.
KIM discloses acquiring a first captured image (“previous 3D image frame”) obtained by imaging a subject from a first imaging position, a second captured image (“current 3D image frame”) obtained by imaging the subject from a second imaging position different from the first imaging position at ¶¶ [0043], [0044]-[0046] (“The position estimation unit 300 estimates the position of the moving object from the first and second image frames captured by the first camera 100 and the second camera 200 included in the mobile object which moves on an arbitrary lane.”) and FIG. 1. KIM discloses acquiring a first distance from a position corresponding to the first imaging position to the subject, and a second distance from a position corresponding to the second imaging position to the subject at ¶ [0045]; to wit: “The feature current 3D image frame”) in FIG. 3 (but it does not disclose displaying on a display), specifying a first position (“the 3D coordinate of the previous 3D image frame”, which is by convention, the tail of the vector in FIG. 3) designated on the display on which the first captured image is displayed and a second position (“the 3D coordinate of the current 3D image frame”; by convention, the head of the vector in FIG. 3) designated on the display on which the second captured image is displayed at ¶ [0045]; to wit: “The clustering unit 340 may calculate the motion vector, i.e. the variation of the actual space through the 3D coordinate of the previous 3D image frame and the 3D coordinate of the current 3D image frame and perform spatially coherent motion clustering so as to make the static background and a plurality of movements as a set. FIG. 3 shows an example where a 3D motion vector of the matched feature point is displayed in the 3D image frame.” (emphasis added). 

    PNG
    media_image1.png
    426
    619
    media_image1.png
    Greyscale

KIM discloses deriving a distance (“the motion vector”) in a real space based on the first distance (i.e., the depth value calculated to obtain the z-coordinate of the 3D coordinate of the previous 3D image frame), the second distance (i.e., the depth value calculated to obtain the z-coordinate of the 3D coordinate of the current 3D image frame), the first position (“the 3D coordinate of the previous 3D image frame”) and the second position (“the 3D coordinate of the current 3D image frame”) at ¶ [0045]; to wit: “The clustering unit 340 may calculate the motion vector, i.e. the variation of the actual space through the 3D coordinate of the previous 3D image frame and the 3D coordinate of the current 3D image frame and perform spatially coherent motion clustering so as to make the static background and a plurality of movements as a set. FIG. 3 shows an example where a 3D motion vector of the matched feature point is displayed in the 3D image frame.”
Other prior art considered and hereby made of record includes:
AZUMA et al (U.S. PG Pub. No. 2011/0175998);
FRIEND et al (U.S. PG Pub. No. 2014/0300732);
LYONS et al (U.S. PG Pub. No. 2004/0247174);
NAKAJIMA (U.S. PG Pub. No. 2011/0187829);
OTANI et al (U.S. PG Pub. No. 2007/0008515);
YANAGITA (U.S. PG Pub. No. 2011/0298917).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID F DUNPHY whose telephone number is (571)270-1230.  The examiner can normally be reached on 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 5712727332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DAVID F DUNPHY/Primary Examiner, Art Unit 2668